DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 7/5/2022 in which Applicant lists claims 2-11 as being original, and claim 1 as being currently amended. It is interpreted by the examiner that claims 1-11 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.
Applicant argues on page 7 of the remarks that “Alcock provides no teaching or suggestion for either harnessing or correcting for refraction” and “…Rogers, Brukilacchio, and Alcock failed to identify any teaching or suggestion for positioning a dichroic mirror so as to direct output from one of the light sources along a secondary optical axis that parallels a primary optical axis, or for arrangement of a light source along a tertiary optical axis that parallels a primary optical axis.” These arguments are not persuasive and are respectfully traversed.
As a preliminary matter, Rogers discloses combining multiple non-coherent light sources (fig. 2, LED elements 141, 143, 145 and 147), through the use of suitably positioned dichroic mirrors (fig. 2, reflective filters 150, 152, 154 and 156, which paragraph [0020] describes as functioning as dichroic mirrors, and wherein paragraph [0020] states that “[e]ach filter is angled at approximately 45 degrees from the page of light from the LEDs 141/143/145/147 and aligned to direct the light output from all LEDs into the fiber optic lens 162 and subsequently through the fiber optical cable 164” [emphasis added]) so that the light is then all directed onto a common optical axis which enters fiber optic lens 162, and then fiber optical cable 164. Rogers does not show the light propagation (ray tracing) in enough detail to see any variations in the optical path caused by refraction at the surfaces of the dichroic beam splitters. This is common practice in may patent documents where figures aren’t necessarily to scale, commonly understood concepts in the art are not necessarily shown, and the figures may be relied upon to show generic concepts and elements without showing precise details. Therefore, Rogers by itself was not relied upon to show a second optical axis offset from a first optical axis or a third optical axis offset from a second optical axis. However, it should be noted that refraction does occur in the device of Rogers since refraction occurs whenever light transmits through a medium of a first refractive index into a medium of a second refractive index, wherein the first refractive index is different from the second refractive index. When a light particle leaves medium A and passes into medium B at a certain angle of incidence, and then passes back from medium B into medium A at the same angle of incidence, the particle will leave medium B along a vector parallel to its original trajectory, but offset from that trajectory, owing to refraction. Therefore, light traveling through the dichroic mirrors of Rogers would necessarily be refracted onto a different, parallel offset, optical axis upon traveling through each dichroic mirror. 
Additionally, Brukilacchio was relied upon to teach an apparatus for combining light from different light sources wherein a focusing lens provides a focal point along a primary optical axis such that the focal point aligns with an inlet end of an optical waveguide and the inlet face is positioned at or near the focal point of the focusing lens (see at least figure 1, elements, 50, 52 and 54 of Brukilacchio); wherein the light sources may be positioned in various configurations with respect to dichroic mirrors (see at least figure 1, figure 13 and figure 14 of Brukilacchio); and wherein a tertiary light source may be aligned parallel to the primary optical axis (see at least figure 1, element 26 of Brukilacchio). Brukilacchio does not show the light propagation (ray tracing) in enough detail to see any variations in the optical path caused by refraction at the surfaces of the dichroic beam splitters. Therefore, Brukilacchio by itself was not relied upon to show a second optical axis offset from a first optical axis or a third optical axis offset from a second optical axis. However, it should again be noted that refraction does occur in the device of Brukilacchio since refraction occurs whenever light transmits through a medium of a first refractive index into a medium of a second refractive index, wherein the first refractive index is different from the second refractive index. Therefore, light traveling through the dichroic mirrors of Brukilacchio would necessarily be refracted onto an offset optical axis upon traveling through each dichroic mirror.
Alcock was relied upon to show this feature in a light beam combining device. Specifically, Alcock teaches the refraction which occurs when light travels through mediums of various refractive indices. This can be seen in figure 3a of Alcock which shows light 71.3 being refracted when passing into dichroic mirror 39.1 (para. [0104]), and refracted again when passing out of dichroic mirror 39.1, such that two parallel offset optical axis are created on either side of the dichroic mirror (e.g. a primary axis and a secondary axis), but the transmitted/reflected light combined by dichroic mirror 39.1 is made to be co-aligned/collinear so that it may be efficiently focused by lens 40.1 into optical fiber core 75. Figure 3a of Alcock is just a small section of a light device, such as that shown in figure 1 of Alcock (figs. 1 and 3a, wherein elements 39.1 and 40.1 correspond to both figures), wherein multiple light beams from multiple sources (fig. 1) are transmitted/reflected by multiple dichroic mirrors before being combined by dichroic mirror 39.1. It can be seen that figure 1 is not a detailed figure showing all of the specific beam deflections cause by refraction at the various interfaces. Therefore figure 3a is relied upon to show these beam deflections, caused by refraction, create various offset optical axes. For example, in figure 3a, if the deflection of the optical axis were not taken into account and the focusing lens 40.1 and optical fiber 41.1 were aligned along the optical axis of collimated beam 71.3, then the optical beam on the offset optical axis created from passing through dichroic mirror 39.1 would not be efficiently focused by lens 40.1 into the optical fiber’s core 75. Each transmission of light through each dichroic mirror along the beam path would result in diffraction creating two parallel offset optical axis on either side of each dichroic mirror. Therefore, it would have been obvious to one of ordinary skill in the optical arts, before the effective filing date of the claimed invention, to combine the teachings of the references so that the second dichroic mirror is positioned along a second axis and aligned along a secondary optical axis that is parallel to the primary optical axis; so that the secondary optical axis is offset from the primary optical axis by a first offset distance, wherein the primary optical axis, the secondary optical axis, and the tertiary optical axis are offset from one another such that refraction of the second light through the first dichroic mirror and refraction of the third light through the second dichroic mirror and the first dichroic mirror provides combination of the first light, the second light, and the third light along a primary optical axis; and that the optical axis of light sources, dichroic mirrors and/or other optical elements may be distinct and different from each other. One of ordinary skill in the art would have been motivated to rearrange the position of the second dichroic mirror along with a secondary optical axis and the third light source along a tertiary optical axis to take into account the refraction at the surfaces of dichroic mirrors and suitably position/align the light sources, dichroic mirrors and the focusing lens such that offset light which has been transmitted through the dichroic mirror(s) is effectively and properly aligned with the focusing lens and is focused into the core of the optical fiber. As set forth in the Non-Final Office Action, the combination of Rogers, Brukilacchio and Alcock teaches a plurality of light sources combined by a series of mirrors such that a single co-aligned output light beam may be focused along a primary optical axis (see at least fig. 2 and para. [0020] of Rogers; figs. 1, 13 and 14 of Brukilacchio; and figs. 1, 3a and 4 and para. [0104] of Alcock). As such, it is well within the skill of one of ordinary skill in the optical arts to provide an offset to the various optical elements such as light sources, lenses and dichroic mirrors when those mirrors are positioned such that there are a plurality of light transmissions through the various dichroic mirrors, in series, such that the final combined light beam may be efficiently and collinearly focused along a primary optical axis. Further, offsetting the dichroic mirrors to compensate for path deviation of the transmitted light beams, due to refraction, would have a reasonable expectation for success and have predictable results since refraction is well known and taught as foundational principles in countless optics and physics textbooks. 
Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues that Alcock does not include any teaching or suggestion for positioning a dichroic mirror so as to direct output from one of the light sources along a secondary optical axis that is offset from, but parallel to, a primary optical axis; or a light source along a tertiary optical axis offset from, but parallel to, a primary optical axis. Applicant further argues that none of the combined references teach these features, that the Office’s position does not rise to the level of a clearly articulated and reasoned argument, and represents an impermissible application of hindsight. These arguments are not persuasive, and are respectfully traversed.
Alcock does teach directing a light along a secondary optical axis that is offset from, but parallel to, a primary optical axis. At least figure 3a of Alcock shows light on the output side of dichroic mirror 39.1 (the right side) which is interpreted to be a primary optical axis, and shows light on the input side of dichroic mirror 39.1 (the left side) which is interpreted to be a secondary optical axis. The primary and secondary optical axis are shown in figure 3a to be offset and parallel. The light in figure 3a originates at laser 37.1. Figure 3a of Alcock is only part of a larger optical system and is cut off on the leftmost side. However, it can clearly be seen in figure 1 where additional light sources and mirrors are used to combined multiple light beams (see at least figure 1, elements 37.2-37.5 and 39.2-39.5 of Alcock). It would be understood by one of ordinary skill in the art that each of the light beams shown in figure 1 of Alcock will similarly experience refraction, such as that clearly shown in figure 3a of Alcock, when transmitting through each of the mirrors 39.2-39.5. Thereby, each section of light beams, between each mirror 39.1-39.5 would be offset by refraction when transmitting through the medium of the mirror. Both Rogers and Alcock also discuss the optical system being aligned such that all of the combined light beams at the output are collinear so that they may be focused by a lens onto a fiber (see at least figure 2 and paragraph [0020] of Rogers; and figures 1 and 3a, and paragraphs [0104]-[0105] of Alcock). In order for all of the beams of Alcock, each experiencing refraction when transmitting through each mirror, to form a single collinear beam at the output, the offset due to refraction at each mirror must be taken into account when mounting/aligning the various elements of the optical system. The designer of the optical system would know the specific parameters associated with the optical elements of the optical system, such as the materials/refractive indices of the mirrors and the thicknesses of the mirrors. The amount of offset due to refraction that occurs with transmission would be predictable through the use of common ray tracing software used by people of ordinary skill in the optical arts when designing any optical system. Therefore, for a person of ordinary skill in the optical arts, with the intent of forming a truly collinear combined output beam, and efficiently focusing the output beam into the end of a fiber, it would be obvious to not ignore the known laws of physics (e.g. refraction) that occur when light propagates through the optical system, and to correct/compensate for any deviation in the light propagation when laying out and positioning the elements of the optical system when they are designing the layout of the optical system. Further, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981), and a person who is of ordinary skill in the art is also a person of ordinary creativity and not an automaton, and would value the prior art of record for all that they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.
Brukilacchio discloses various arrangements of light sources and dichroic mirrors (figs. 1, 13 and 14). To rearrange the light sources of Rogers into a different configuration, such as rearranging light source 141 ninety degrees, so that the beam from LED1 (141) is incident directly onto dichroic mirror 152 would mean that one fewer dichroic mirror (150) is needed in the optical system and would reduce costs since dichroic mirrors can be expensive when specially designed to have specific reflection/transmission characteristics based on the needs of an optical system. The combination of the Rogers and Brukilacchio references is based on articulated reasoning and rational underpinning, such as cost savings. Further, taking into account the teachings of Alcock, the positioning/alignment/offset of the dichroic mirrors such that the final combined/transmitted beam is collinear with the optical fiber, and the reasons for the combination, as set forth in the combination with the Alcock reference below are based on articulated reasoning and rational underpinning (see at least the reasoning set forth in the combination in the Non-Final Office Action, section 9). Further, although a specific motivation may not have been explicitly stated within one of the references, the motivation was not improper, and provided in accordance with the Teaching-Suggestion-Motivation Test (TSM). As such, Examiner's use of these facts as a motivation statement is in compliance with the requirements of the TSM test, since the Teaching-Suggestion-Motivation (TSM) test should be flexibly applied and the teaching, suggestion, or motivation need not be written within the reference. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (US 2007); Ortho-McNeil Pharm., Inc. v. My Ian Lab., Inc., 520 F.3d 1358, 86 USPQ2d 1196 (Fed. Cir. 2008); Ex Parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007). Applicant has not provided persuasive evidence or argument that the rejection, as articulated, is not based upon a rational underpinning.
Therefore, as set forth supra, it would have been obvious to one of ordinary skill in the optical arts, before the effective filing date of the claimed invention, to combine the teachings of the references so that the second dichroic mirror is positioned along a second axis and aligned along a secondary optical axis that is parallel to the primary optical axis; so that the secondary optical axis is offset from the primary optical axis by a first offset distance, wherein the primary optical axis, the secondary optical axis, and the tertiary optical axis are offset from one another such that refraction of the second light through the first dichroic mirror and refraction of the third light through the second dichroic mirror and the first dichroic mirror provides combination of the first light, the second light, and the third light along a primary optical axis; and that the primary optical axis, the secondary optical axis, and/or the tertiary optical axis are distinct and different from each other. An articulated reasoning with a rational underpinning and motivation has been set forth in the Non-Final Office Action, and again set forth supra, wherein one of ordinary skill in the art would have been motivated to rearrange the position of the second dichroic mirror along with a secondary optical axis and the third light source along a tertiary optical axis to take into account the refraction at the surfaces of dichroic mirrors and suitably position/align the light sources, dichroic mirrors and the focusing lens such that offset light which has been transmitted through the dichroic mirror(s) is effectively and properly aligned with the focusing lens and is focused into the optical fiber.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers, U.S. Patent Application Publication Number 2008/0234670 A1, of record (hereafter Rogers) in view of Brukilacchio et al., U.S. Patent Number 7,898,665 B2, of record (hereafter Brukilacchio) and Alcock et al., U.S. Patent Application Publication Number 2007/0098028 A1, of record (hereafter Alcock).
Regarding claims 1-3, 5 and 10-11, Rogers discloses a device for combining light from different light sources (see at least figure 2), comprising:
a lens aligned along a primary optical axis (see at least figure 2, element 162);
a first non-coherent light source configured to emit a first wavelength (see figure 2, at least one of elements 145 or 147 and paragraph [0020]), a second noncoherent light source configured to emit a second wavelength (see figure 2, at least one of elements 143 or 145 and paragraph [0020]), and a third noncoherent light source configured to emit a third wavelength (see figure 2, at least one of elements 141 or 143 and paragraph [0020]);
a first dichroic mirror positioned relative to the first light source along a first axis and aligned along the primary optical axis, configured to at least partially reflect the first wavelength (see figure 2, at least one of elements 154 or 156 and paragraph [0020]);
a second dichroic mirror positioned relative to the second light source, configured to at least partially reflect the second wavelength (see figure 2, at least one of elements 152 or 154 and paragraph [0020]),
wherein the emitted second wavelength passes through the first dichroic mirror and the third wavelength passes through both the second dichroic mirror and the first dichroic mirror (see at least figure 2),
further comprising a waveguide with an inlet face (see at least figure 2, element 164).
Rogers does not specifically disclose that the lens is a focusing lens that provides a focal point; that the second dichroic mirror is positioned along a second axis and aligned along a secondary optical axis that is parallel to the primary optical axis; that the third light source is aligned along a tertiary optical axis that is parallel to the primary optical axis; that the secondary optical axis is offset from the primary optical axis by a first offset distance, wherein the first offset distance is essentially equal to a first distance that the second wavelength is refracted upon passing through the first dichroic mirror; that the tertiary optical axis is offset from the primary optical axis by a second offset distance, wherein the second offset distance is essentially equal to a second distance that the third wavelength is refracted upon passing through both the second dichroic mirror and the first dichroic mirror; and that the primary optical axis, the secondary optical axis, and/or the tertiary optical axis are distinct and different from each other.
However, Brukilacchio teaches an apparatus for combining light from different light sources wherein a focusing lens provides a focal point along a primary optical axis such that the focal point aligns with an inlet end of an optical waveguide and the inlet face is positioned at or near the focal point of the focusing lens (see at least figure 1, elements, 50, 52 and 54 of Brukilacchio); wherein the light sources may be positioned in various configurations with respect to dichroic mirrors (see at least figure 1, figure 13 and figure 14 of Brukilacchio); and wherein a tertiary light source may be aligned parallel to the primary optical axis (see at least figure 1, element 26 of Brukilacchio).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the light combining apparatus of Rogers to include the teachings of Brukilacchio so that the lens is a focusing lens that provides a focal point near the inlet end of the optical waveguide and so that the tertiary light source may be aligned parallel to the primary optical axis, for the purpose of completely guiding the combined light into the optical waveguide and since it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the position of the light sources, specifically the position of the third light source such that it is aligned parallel to the primary optical axis, since one of ordinary skill in the art would have a reasonable expectation for success and for the purpose of changing the optical layout of the light combining apparatus to meet specific design criteria such as size and shape restrictions, or to vary the number of the reflective surfaces/bending mirrors needed to achieve transmission/reflection and/or cost goals. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975).
Additionally, Alcock teaches an apparatus for combining light from different light sources (see at least figures 1 and 4 of Alcock) wherein a focusing lens provides a focal point along a primary optical axis such that the focal point aligns with an inlet end of an optical waveguide and the inlet face is positioned at or near the focal point of the focusing lens (see at least figure 3a, elements 40.1 and 41.1 of Alcock); and Alcock clearly shows how the light transmitting through optical surfaces, such as through dichroic mirrors and through parallel plates, is refracted at intersections of different refractive indices (see at least figures 3a, element 39.1, and figure 5b, elements 51 and 52 of Alcock); and Alcock teaches that the optical axis of light sources, dichroic mirrors and/or other optical elements may be distinct and different from each other (see at least figure 3a, elements 71.3, 39.1, 37.1, 40.1, 41.1, 77 and 75, as well as annotated figure 3a provided below).

    PNG
    media_image1.png
    565
    735
    media_image1.png
    Greyscale

Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the light combining apparatus of Rogers to further include the teachings of Alcock so that the second dichroic mirror may be positioned along a second axis and aligned along a secondary optical axis that is parallel to the primary optical axis; that the secondary optical axis is offset from the primary optical axis by a first offset distance, wherein the first offset distance is essentially equal to a first distance that the second wavelength is refracted upon passing through the first dichroic mirror; that the tertiary optical axis is offset from the primary optical axis by a second offset distance, wherein the second offset distance is essentially equal to a second distance that the third wavelength is refracted upon passing through both the second dichroic mirror and the first dichroic mirror; and that the optical axis of light sources, dichroic mirrors and/or other optical elements may be distinct and different from each other, for the purpose of rearranging the position of the second dichroic mirror along with a secondary optical axis and the third light source along a tertiary optical axis, since one of ordinary skill in the art, when taking into account the laws of physics and how light refracts at intersections of different refractive indices, would have a reasonable expectation for success and for the purpose of changing the optical layout of the light combining apparatus to meet specific design criteria such as size and shape restrictions, or to vary the number of the reflective surfaces/bending mirrors needed to achieve transmission/reflection and/or cost goals, and to optimize the transmission of the different light sources through the dichroic mirrors and into the waveguide. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 4, Rogers and Alcock do not specifically disclose a first collimating lens positioned between the first non-coherent light source and the first dichroic mirror, a second collimating lens positioned between the second non-coherent light source and the second dichroic mirror, and a third collimating lens positioned between the third non-coherent light source and the second dichroic mirror.
However, Brukilacchio further teaches a first collimating lens positioned between the first non-coherent light source and the first dichroic mirror (see at least figure 14, elements 1411, 1452 and 1453), a second collimating lens positioned between the second non-coherent light source and the second dichroic mirror (see at least figure 14, elements 1472 and 1443), and a third collimating lens positioned between the third non-coherent light source and the second dichroic mirror (see at least figure 14, elements 1462 and 1443).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the light combining apparatus of Rogers to include the further teachings of Brukilacchio so that the light combining apparatus includes a first collimating lens positioned between the first non-coherent light source and the first dichroic mirror, a second collimating lens positioned between the second non-coherent light source and the second dichroic mirror, and a third collimating lens positioned between the third non-coherent light source and the second dichroic mirror, for the purpose of collimating the light coming from the different light sources before it is incident on the dichroic mirrors so that the incident angle of light may be controlled when it is incident on the dichroic mirrors and so that all of the light coming from the different light sources may be made to be incident on the dichroic mirrors.
Regarding claim 6, Rogers, Brukilacchio and Alcock discloses that the first wavelength is an ultraviolet wavelength (see at least paragraph [0014] of Rogers).
Regarding claim 7, Rogers, Brukilacchio and Alcock does not specifically disclose that the first collimating lens comprises sapphire.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first collimating lens be sapphire, since it has been held to be within the ordinary skill of workers in the art to select a known material on the basis of its suitability for the intended use. One would have been motivated to have the first collimating lens be sapphire, for the purpose of using a known material which has suitable transmission and optical characteristics with a reasonable expectation for success. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Regarding claim 8, Rogers, Brukilacchio and Alcock discloses that the first wavelength is a red or infrared wavelength (see at least paragraph [0014] of Rogers).

Regarding claim 9, Rogers, Brukilacchio and Alcock discloses that at least one of the first non-coherent light source, the second non-coherent light source, and the third non-coherent light source is an LED (see at least paragraphs [0014] and [0017] of Rogers).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 10,754,165 B2, of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than or an obvious variation of the claims of U.S. Patent No. 10,754,165 B2.
Regarding claim 1 of the instant application, see at least claims 15 and 16 of U.S. Patent No. 10,754,165 B2 which discloses the limitations of claim 1.
Regarding claim 2 of the instant application, see at least claims 15 and 16 of U.S. Patent No. 10,754,165 B2 which discloses the limitations of claim 2.
Regarding claim 3 of the instant application, see at least claims 15 and 16 of U.S. Patent No. 10,754,165 B2 which discloses the limitations of claim 3.
Regarding claim 4 of the instant application, see at least claims 15 and 16 of U.S. Patent No. 10,754,165 B2 which discloses the limitations of claim 4.
Regarding claim 5 of the instant application, see at least claims 15, 16 and 17 of U.S. Patent No. 10,754,165 B2 which discloses the limitations of claim 5.
Regarding claim 6 of the instant application, see at least claims 15 and 18 of U.S. Patent No. 10,754,165 B2 which discloses the limitations of claim 6.
Regarding claim 7 of the instant application, see at least claims 15 and 20 of U.S. Patent No. 10,754,165 B2 which discloses the limitations of claim 7.
Regarding claim 8 of the instant application, see at least claims 15 and 19 of U.S. Patent No. 10,754,165 B2 which discloses the limitations of claim 8.
Regarding claim 10 of the instant application, see at least claims 15, 16 and 17 of U.S. Patent No. 10,754,165 B2 which discloses the limitations of claim 10.
Regarding claim 11 of the instant application, see at least claims 15, 16 and 17 of U.S. Patent No. 10,754,165 B2 which discloses the limitations of claim 11.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/30/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872